Title: To James Madison from William Lee, 23 August 1806
From: Lee, William
To: Madison, James



Sir
American Consulate Bordeaux Augt. 23. 1806

I have the honor to transmit you herewith a duplicate of my returns of American vessels which have entered and cleared at this port from the 1st. of January to the 30th of June.
Since my last respects of the 30th of last month the public mind has been kept in continual agitation by the negotiations that are now going on in Paris; at one moment we are told the preliminaries are signed, at another that Lord Lauderdale has quitted Paris, and then again that the Peace with Russia was conditional only, and not binding if the negotiation with England did not succeed and that in consequence the latter power has thrown sundry obstacles in the way which renders the desired event doubtful.  All we can learn for a certainty is that Lord Lauderdale is still at Paris and that messengers are continually flying between that city and London.  With great respect I have the honor to remain Y. O. St.

Wm Lee

